Citation Nr: 1808443	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-40 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disability as secondary to service-connected residuals of pelvic fracture with lumbosacral strain.

2.  Entitlement to a temporary total evaluation for a left hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1980 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and Phoenix, Arizona, respectively.  Jurisdiction currently resides with the RO in Atlanta, Georgia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to service connection for a left hip disability, the Veteran specifically contends that this is secondary to service-connected residuals of pelvic fracture with lumbosacral strain.  In March 2014, a VA examiner opined that residuals of pelvic fracture with lumbosacral strain did not cause a left hip disability but she did not address whether it aggravated the disease.  As such, an addendum opinion is required.

In addition, the Veteran has indicated that he has received treatment through the Savannah VA Outpatient Clinic.  Although there are records from this facility dated through April 2016, the August 2016 statement of the case indicated that the AOJ had only reviewed evidence from that facility from August 2005 through September 2013.  After obtaining any outstanding records dated after April 2016, the AOJ must consider all evidence from this facility in readjudicating the issues on appeal.

As to the claim for a temporary total evaluation for a left hip disability, since the question of whether the Veteran may be entitled to a temporary total evaluation depends upon whether the Veteran is service connected for a left hip disability, this issue is intertwined with the claim for service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA treatment records to include records from the Savannah VA Outpatient Clinic from April 2016 to the present.

2.  Thereafter, forward the entire claims file in electronic records and a copy of this remand to the author of the March 2014 VA opinion or other appropriate VA examiner for an addendum opinion.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should state whether it is at least as likely as not that any current left hip disability was aggravated by the service-connected residuals of pelvic fracture with lumbosacral strain.

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

